Appellant was convicted in the District Court of McLennan County of the offense of assault with intent to murder, and his punishment fixed at confinement in the penitentiary for a term of two years.
There appears before us no bills of exceptions to the introduction of any evidence, no complaint of the indictment, no exception to the charge of the court, and but one question is presented, namely: the sufficiency of the evidence to support the verdict. We have examined same and have concluded that there is evidence sufficient to justify the jury in finding appellant guilty. There appears no question but that two parties acted together in the assault upon the prosecuting witness, and that more than one of them cut him with some sharp instrument. Said witness, after testifying to the trouble he was having with one Mucker, swore that another negro cut him in the back of the neck and one of the two cut him in the front of the neck and also three times in the hip. The trial court submitted fully the law of assault to murder and also aggravated assault, and told the jury if they had any doubt as to the guilt of appellant of assault to murder, they might find him guilty of aggravated assault. The jury within their province have settled these questions adversely to appellant.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 40